

Exhibit 10.5
 
ISDA®
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX
 
to the Schedule to the
ISDA MASTER AGREEMENT
 
dated as of September 28, 2007
between
HSBC Bank USA, National Association (“Party A”)
and
Hyundai Auto Receivables Trust 2007-A (“Party B”)


This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.


Accordingly, the parties agree as follows:


Paragraphs 1 - 12. Incorporation


Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:

 
Paragraph 13. Elections and Variables


(a)
Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes no additional obligations of Secured Party and, for purposes of
the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.




(b)
Credit Support Obligations.

 
(A) “Delivery Amount” will apply except that the words “upon a demand made by
the Secured Party on or promptly following a Valuation Date” shall be deleted
and replaced by the words “on each Valuation Date” and the sentence beginning
“Unless otherwise specified in Paragraph 13” shall be deleted in its entirety
and replaced with the following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of:

 

 
(1)
the amount by which the Moody's Credit Support Amount exceeds the Value
(determined using the Moody's Valuation Percentages) as of that Valuation Date
of the Posted Credit Support held by the Secured Party;

 
1

--------------------------------------------------------------------------------


 

(2)
the amount by which the S&P Credit Support Amount exceeds the S&P Value
(determined using the S&P Valuation Percentages) as of that Valuation Date of
the Posted Credit Support held by the Secured Party; and

 

 
(3)
the amount by which the Fitch Credit Support Amount exceeds the Value
(determined using the Fitch Valuation Percentages) as of that Valuation Date of
the Posted Credit Support held by the Secured Party; and

 
if, on any Valuation Date, the Delivery Amount equals or exceeds the Pledgor’s
Minimum Transfer Amount, the Pledgor will transfer to the Secured Party
sufficient Eligible Credit Support to ensure that, immediately following such
transfer, the Delivery Amount shall be zero.
 

 
(A)
Paragraph 3(b) (Return Amount) shall apply, except that:

 

(i)
the sentence beginning “Unless otherwise specified in Paragraph 13” shall be
deleted in its entirety and replaced by the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of:
 

 
(1)
the amount by which the Value (determined using the Moody's Valuation
Percentages) as of that Valuation Date of the Posted Credit Support held by the
Secured Party exceeds the Moody's Credit Support Amount for such Valuation Date;

 

 
(2)
the amount by which (a) the S&P Value (determined using the S&P Valuation
Percentages) as of that Valuation Date of the Posted Credit Support held by the
Secured Party exceeds the S&P Credit Support Amount for such Valuation Date; and

 

 
(3)
the amount by which (a) the Value (determined using the Fitch Valuation
Percentages) as of that Valuation Date of the Posted Credit Support held by the
Secured Party exceeds the Fitch Credit Support Amount for such Valuation Date;
and

 

 
(ii)
in no event shall the Secured Party be required to transfer any Posted Credit
Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.

 
2

--------------------------------------------------------------------------------


 

 
(ii)
“Credit Support Amount” (x) means, the greater of, the S&P Credit Support
Amount, the Fitch Credit Support Amount or the Moody’s Credit Support Amount, in
each case as calculated on a daily basis by the Valuation Agent. The Credit
Support Amount shall be calculated by reference to the provisions set forth in
this Annex which would result in Party A transferring the greatest amount of
Eligible Credit Support to Party B or, if applicable, which would result in
Party B returning the least amount of Posted Credit Support. In circumstances
where more than one of the Ratings Criteria or S&P Accepted Ratings Downgrade,
S&P Required Ratings Downgrade, Fitch Accepted Ratings Downgrade or Fitch
Required Ratings Downgrade apply, the Credit Support Amount shall be calculated
to result in Party A transferring the greatest amount of Eligible Credit Support
or, if applicable, which would result in Party B returning the least amount of
Posted Credit Support.

 
3

--------------------------------------------------------------------------------


 

 
(iii)
Eligible Collateral. The following items will qualify as “Eligible Collateral”:

 

   
Valuation Percentage:* 
   
Moody’s First Trigger Event
 
Moody’s Second Trigger Event
 
S&P
Approved Ratings
Downgrade
 
S&P Required
Ratings
Downgrade
 
Fitch
(A)
Cash: US Dollars in depository account form.
 
100%
 
100%
 
100%
 
80%
 
100%
                       
(B)
U.S. Treasury Securities: negotiable debt obligations issued by the U.S.
Treasury Department (“Treasuries”) having a remaining maturity of up to and not
more than 1 year.
 
100%
 
100%
 
98.9%
 
79.1%
 
97.5%
                       
(C)
Treasuries having a remaining maturity of greater than 1 year but not more than
10 years.
 
100%
 
99% (1-2yr)
98% (2-3yr)
97%(3-5yr)
96% (5-7yr)
94% (7-10yr)
 
98.04% (1-5yr)
92.59% (5-10yr)
 
78.43% (1-5yr)
74.07% (5-10yr)
 
86.3%
                       
(D)
Treasuries having a remaining maturity of greater than 10 years
 
100%
 
89% (10-20yr)
87% (>20yr)
 
91.1%(10-20yr)
88.6%(>20yr)
 
72.9% (10-20yr)
70.9%(>20yr)
 
79%
                       
(E)
Agency Securities: negotiable debt obligations of the Federal National Mortgage
Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), Federal Home
Loan Banks (FHLB), Federal Farm Credit Banks (FFCB), Student Loan Marketing
Association (SLMA), Tennessee Valley Authority (TVA) (collectively, “Agency
Securities”) having a remaining maturity of not more than 1 year.
 
100%
 
99%
 
98.5%
 
78.8%
 
95%
                       
(F)
Agency Securities having a remaining maturity of greater than 1 year but not
more than 5 years.
 
100%
 
98% (1-2yr)
97% (2-3yr)
96% (3-5yr)
 
98.04%
 
78.43%
 
92%
                       
(G)
Agency Securities having a remaining maturity of greater than 5 years but not
more than 10 years.
 
100%
 
94% (5-7yr)
93% (7-10yr)
 
92.59%
 
74.07%
 
88%
                       
(H)
Agency Securities having a remaining maturity of greater than 10 years but not
more than 20 years.
 
100%
 
89%
 
87.7%
 
70.2%
 
82%
                       
(I)
Agency Securities having a remaining maturity of greater than 20 years but not
more than 30 years.
 
100%
 
87%
 
84.4%
 
67.5%
 
82%
                       
(J)
FHLMC Certificates. Mortgage participation certificates issued by FHLMC
evidencing undivided interests or participations in pools of first lien
conventional or FHA/VA residential mortgages or deeds of trust, guaranteed by
FHLMC, and having a remaining maturity of not more than 30 years.
 
81.9%
 
81.9%
 
% to be determined
 
% to be determined
 
82%

 

--------------------------------------------------------------------------------

 
4

--------------------------------------------------------------------------------


 

   
Valuation Percentage:* 
     
Moody’s First Trigger Event
 
Moody’s Second Trigger Event
 
S&P
Approved Ratings
Downgrade
 
S&P Required
Ratings
Downgrade
 
Fitch
(K)
FNMA Certificates. Mortgage-backed pass-through certificates issued by FNMA
evidencing undivided interests in pools of first lien mortgages or deeds of
trust on residential properties, guaranteed by FNMA, having a remaining maturity
of not more than 30 years.
 
81.9%
 
81.9%
 
% to be
determined
 
% to be
determined
 
82%
                       
(L)
GNMA Certificates. Mortgage-backed pass-through certificates issued by private
entities, evidencing undivided interests in pools of first lien mortgages or
deeds of trust on single family residences, guaranteed by the Government
National Mortgage Association (GNMA) with the full faith and credit of the
United States, and having a remaining maturity of not more than 30 years.
 
81.9%
 
81.9%
 
% to be
determined
 
% to be
determined
 
82%
                       
(M)
Commercial Paper. Commercial Paper with a rating of at least P-1 by Moody’s, at
least F-1 by Fitch and at least A-1+ by S&P and having a remaining maturity of
not more than 30 days.
 
80%
 
80%
 
% to be
 determined
 
% to be
determined
 
99%
                       
(N)
Other. Other items of Credit Support approved by each applicable rating agency
with such valuation percentages as determined by each applicable rating agency.
 
% to be determined
 
% to be
determined
 
% to be
determined
 
% to be
determined
 
% to be determined



* The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.


** A parenthetical in the form of (a-b yr) means a security having a remaining
maturity greater than or equal to a years and less than b years.


*** For Cash, the amount thereof: multiplied, in the case of the S&P Value, if
an S&P Required Ratings Downgrade has occurred and been continuing for at least
10 Local Business Days, by the S&P Required Ratings Downgrade Valuation
Percentage set forth in paragraph 13(b)(iii) above.
 

(iv)
There shall be no “Other Eligible Support” for Party A for purposes of this
Annex.




(v)
Thresholds.

 
5

--------------------------------------------------------------------------------


 

 
(A)
“Independent Amount” means with respect to Party A: Not Applicable.



“Independent Amount” means with respect to Party B: Not Applicable.



(B)
“Threshold” means with respect to Party A: Infinity; provided that for (a) so
long as the Moody’s First Rating Trigger Requirements apply and either (i) the
Moody’s First Rating Trigger Requirements have applied since this Annex was
executed or (ii) at least 30 Local Business Days have elapsed since the last
time the Moody’s First Rating Trigger Requirements did not apply, the Threshold
shall be zero; (b) so long as (i) an S&P Approved Ratings Downgrade has occurred
and has been continuing for at least 10 Local Business Days or since this Credit
Support Annex was executed or (ii) an S&P Required ratings Downgrade has
occurred and is continuing, the Threshold shall be zero; (c) so long as a Fitch
Approved Ratings Downgrade has occurred and has been continuing for at least 30
calendar days or since this Credit Support Annex was executed, the Threshold
shall be zero.



“Threshold” means with respect to Party B: Not Applicable.



 
(C)
“Minimum Transfer Amount” means with respect to Party A $50,000.




   
“Minimum Transfer Amount” means with respect to Party B $50,000.




 
(D)
Rounding. The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of $10,000.00, respectively.



(c)
Valuation and Timing.




 
(i)
“Valuation Agent” means Party A; provided, however, that if an Event of Default
shall have occurred with respect to which Party A is the Defaulting Party,
Party B shall have the right to designate as Valuation Agent an independent
party, reasonably acceptable to Party A, the cost for which shall be borne by
Party A. All calculations by the Valuation Agent must be made in accordance with
standard market practice, including, in the event of a dispute as to the Value
of any Eligible Credit Support or Posted Credit Support, by making reference to
quotations received by the Valuaton Agent from one or more pricing sources.




 
(ii)
“Valuation Date” means: each Local Business Day on which the Credit Support
Amount would be greater than zero.




(iii)
“Valuation Time” means:




  o
the close of business in the city of the Valuation Agent on the Valuation Date
or date of calculation, as applicable;




  x
the close of business on the Local Business Day before the Valuation Date or
date of calculation, as applicable;

 
6

--------------------------------------------------------------------------------


 
provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.
 

(iv)
“Notification Time” means 1:00 p.m., New York time, on a Local Business Day.



(d)
Conditions Precedent. No event shall constitute a “Specified Condition”.



(e)
Substitution.




 
(i)
“Substitution Date” means the Local Business Day in New York on which the
Secured Party is able to confirm irrevocable receipt of the Substitute Credit
Support, provided that (x) such receipt is confirmed before 3:00 p.m. (New York
time) on such Local Business Day in New York and (y) the Secured Party has
received, before 1:00 p.m. (New York time) on the immediately preceding Local
Business Day in New York, the notice of substitution described in Paragraph
4(d)(i).




 
(ii)
Consent. The Pledgor is not required to obtain the Secured Party’s consent for
any substitution pursuant to Paragraph 4(d).




(f)
Dispute Resolution.




 
(i)
“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which a notice is given that gives rise to a dispute under
Paragraph 5.




(ii)
Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows: for Cash, the U.S. dollar value
thereof (except as modified below), and for each item of Eligible Collateral
(except for Cash), an amount in U.S. dollars equal to the product of (i) either
(A) the bid price for such security quoted on such day by a principal
market-maker for such security selected in good faith by the Secured Party or
(B) the most recent publicly available bid price for such security as reported
by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(ii) hereof with respect to such
security.



For Cash, the amount thereof: multiplied, in the case of the S&P Value, if an
S&P Required Ratings Downgrade has occurred and been continuing for at least 10
Local Business Days, by the S&P Required Ratings Downgrade Valuation Percentage
set forth in paragraph 13(b)(iii) above.



(iii)
Alternative. The provisions of Paragraph 5 will apply.




(g)
Holding and Using Posted Collateral.




(i)
Eligibility to Hold Posted Collateral; Custodians. Secured Party will not be
entitled to hold Posted Collateral itself, and instead the Secured Party will be
entitled to hold Posted Collateral through the Indenture Trustee (the
“Custodian“) which Posted Collateral (i) shall not be commingled or used with
any other asset held by the Indenture Trustee but shall be held in a separate
trust account for this purpose only and (ii) shall not be transferred to any
other person or entity but Party A pursuant to the provisions herein except (x)
in any case contemplated by Paragraph 8(a) of this Annex with respect to Party A
or (y) as directed by Party A; provided, however, that if the Custodian does not
have a short-term debt rating of at least “A-1” by S&P, then, within 60 days, a
third party custodian organized under the laws of the United States maintaining
the account with a domestic office with a short-term debt rating of at least
“A-1” by S&P must hold such Posted Collateral.

 
7

--------------------------------------------------------------------------------


 

(ii)
Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to
Secured Party and without prejudice to Secured Party’s rights under Paragraph 8
of the Credit Support Annex, Secured Party will not take any action specified in
such Section 6(c).




(h)
Distributions and Interest Amount.




 
(i)
The “Interest Rate”, with respect to Eligible Collateral in the form of Cash,
for any day, will be the lesser of (x) the rate opposite the caption “Federal
funds (effective)” for such day as published by the Federal Reserve Publication
H.15 (519) or any successor publication as published by the Board of Governors
of the Federal Reserve System and (y) the rate of interest actually received on
such Cash.




 
(ii)
The “Transfer of Interest Amount” will be made within 3 Local Business Days
after the last Local Business Day of each calendar month in an amount not to
exceed the interest actually received.




(iii)
Alternative Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.




(i)
Additional Representations. None.




(j)
Other Eligible Support and Other Posted Support. Not Applicable.



(k)
Demands and Notices. All demands, specifications and notices made by a party to
this Annex will be made to the following:



Party A:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attn: Collateral Control
Tel: 212-525-3829
Fax: 212-525-5879
Email: csacollateral@us.hsbc.com
   
Party B:
As set forth in the Schedule.
   

(l)
Addresses for Transfers.



Party A:
Cash/Interest Payments: (USD Only)
 
USD Cash Collateral Instructions:
     
Eligible Collateral (other than cash):
   
Party B:
Contact Indenture Trustee in the event Transfers are required.

 
8

--------------------------------------------------------------------------------


 

(m)
Other Provisions.




(i)
This Credit Support Annex is a Security Agreement under the New York UCC.




(ii)
Paragraph 1(b) of this Annex is amended by deleting it and restating it in full
as follows:
“(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” mean Party B, and all references in this Annex to the “Pledgor” mean
Party A; provided, however, that if Other Posted Support is held by Party B, all
references herein to the Secured Party with respect to that Other Posted Support
will be to Party B as the beneficiary thereof and will not subject that support
or Party B as the beneficiary thereof to provisions of law generally relating to
security interests and secured parties.”

 

 
(iii)
Paragraph 2 of this Annex is amended by deleting the first sentence thereof and
restating that sentence in full as follows:



“Party A, as the Pledgor, hereby pledges to Party B, as the Secured Party, as
security for the Pledgor's Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.”



 
(iv)
Only Party A makes the representations contained in Paragraph 9 of this Annex.




 
(v)
Paragraph 12 of this Annex is amended by deleting the definitions of “Pledgor”
and “Secured Party” and replacing them with the following:



“‘Secured Party’ means Party B.
‘Pledgor’ means Party A.”



(vi)
Paragraph 12 is hereby amended by adding, in alphabetical order, the following:



“Fitch” means Fitch, Inc., or any successor to the rating business of such
entity.”


“Moody’s” means Moody’s Investor Services, Inc., or any successor to the rating
business of such entity.”


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating business of such entity.”



 
(vii)
Notwithstanding anything to the contrary in Paragraph 10, the Pledgor will be
responsible for, and will reimburse the Secured Party for all transfer and other
taxes and other costs and maintenance involved in any Transfer of Eligible
Collateral.

 

(n)
S&P Criteria



“S&P Credit Support Amount” means, if the Threshold is zero for any Valuation
Date, (a) if an S&P Approved Ratings Downgrade has occurred and has continued
for 10 Local Business Days or since this Annex was executed, the Exposure; (b)
if an S&P Required Ratings Downgrade has occurred and has continued for 10 Local
Business Days, an amount equal to 125% of the Exposure or (c) if the Threshold
is Infinity, zero.
 
9

--------------------------------------------------------------------------------


 
“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (A) the bid price (or face value with respect to Cash) obtained by
the Valuation Agent for such Eligible Collateral and (B)(i) if the S&P Approved
Ratings Downgrade has occurred and been continuing for at least 10 Local
Business Days or since this Annex was executed, the S&P Approved Ratings
Downgrade Valuation Percentage or (ii) if a S&P Required Ratings Downgrade has
occurred and been continuing for at least 10 Local Business Days, S&P Required
Ratings Downgrade Valuation Percentage, as applicable, for such Eligible
Collateral set forth in Paragraph 13(b)(iii). For purposes here, for Cash: the
amount thereof: multiplied, in the case of the S&P Value, if an S&P Required
Ratings Downgrade has occurred and been continuing for at least 10 Local
Business Days, by the S&P Required Ratings Downgrade Valuation Percentage set
forth in paragraph 13(b)(iii) above



(o)
Fitch Criteria




 
“Fitch Credit Support Amount“ means with respect to a Party A Rating Downgrade
relating to an action taken by Fitch that has been continuing for at least
thirty (30) days, the "Fitch Credit Support Amount" shall mean an amount in USD
equal to the sum of (a) Party B's Exposure and (b) the Notional Volatility
Buffer. Notional Volatility Buffer, as determined by the Valuation Agent for any
date, means the Notional Amount of the Transaction on such date multiplied by
the Volatility Buffer Percentage for such date as set out in the table below on
such date.



Fitch Volatility Buffer:
 

   
Remaining Weighted Average Maturity
(years)
 
The higher of the Fitch credit rating of (i) Party A and (ii) the Credit Support
Provider of Party A, if applicable
 
1
 
2
 
3
 
4
 
5
 
6
 
7
 
8
 
At least “AA-”
   
0.8
%
 
1.7
%
 
2.5
%
 
3.3
%
 
4.0
%
 
4.7
%
 
5.3
%
 
5.9
%
“A+/A”
   
0.6
%
 
1.2
%
 
1.8
%
 
2.3
%
 
2.8
%
 
3.3
%
 
3.8
%
 
4.2
%
“A-/BBB+” or lower
   
0.5
%
 
1.0
%
 
1.6
%
 
2.0
%
 
2.5
%
 
2.9
%
 
3.3
%
 
3.6
%

 

   
Remaining Weighted Average Maturity
(years)
 
The higher of the Fitch credit rating of (i) Party A and (ii) the Credit Support
Provider of Party A, if applicable
 
9
 
10
 
11
 
12
 
13
 
14
 
Greater than or equal to 15
 
At least “AA-”
   
6.5
%
 
7.0
%
 
7.5
%
 
8.0
%
 
8.5
%
 
9.0
%
 
9.5
%
“A+/A”
   
4.6
%
 
5.0
%
 
5.3
%
 
5.7
%
 
6.0
%
 
6.4
%
 
6.7
%
“A-/BBB+” or lower
   
4.0
%
 
4.3
%
 
4.7
%
 
5.0
%
 
5.3
%
 
5.6
%
 
5.9
%

 
10

--------------------------------------------------------------------------------


 

(p)
Moody’s Ratings Criteria.



“Moody’s First Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s First Trigger Ratings Threshold.


“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.


“Moody’s Second Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s Second Trigger Ratings Threshold.


“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.


Moody’s Credit Support Amount.* With respect to a Moody’s First Trigger Event or
a Moody’s Second Trigger Event relating to an action taken by Moody’s, the
“Credit Support Amount” shall mean with respect to a Pledgor on a Valuation Date
the sum of:



 
(i)
With respect to a Moody’s First Trigger Event:




(A)
the greater of the Secured Party’s Exposure and $0, plus




(B)
Notional Amount times the relevant percentage set out in Table B below.



(ii) With respect to a Moody’s Second Trigger Event:



 
(A)
the greater of the Secured Party’s Exposure, $0 or the amount owed by Party A on
the next Payment Date (as such term is defined in the Confirmation for each
outstanding Transaction under this Agreement), plus




(B)
Notional Amount times the relevant percentage set out in Table B below.



* To the extent that both the Moody’s Credit Support Amount and the S&P Credit
Support Amount apply, the greater of the two amounts shall be the Credit Support
Amount.
 
11

--------------------------------------------------------------------------------


 
TABLE B


Weighted Average Life of
Hedge in Years
 
Moody’s First Trigger Event has Occurred
 
Moody’s Second Trigger Event has Occurred
 
1
   
0.15
%
 
0.50
%
2
   
0.30
%
 
1.00
%
3
   
0.40
%
 
1.50
%
4
   
0.60
%
 
1.90
%
5
   
0.70
%
 
2.40
%
6
   
0.80
%
 
2.80
%
7
   
1.00
%
 
3.20
%
8
   
1.10
%
 
3.60
%
9
   
1.20
%
 
4.00
%
10
   
1.30
%
 
4.40
%
11
   
1.40
%
 
4.70
%
12
   
1.50
%
 
5.00
%
13
   
1.60
%
 
5.40
%
14
   
1.70
%
 
5.70
%
15
   
1.80
%
 
6.00
%
16
   
1.90
%
 
6.30
%
17
   
2.00
%
 
6.60
%
18
   
2.00
%
 
6.90
%
19
   
2.00
%
 
7.20
%
20
   
2.00
%
 
7.50
%
21
   
2.00
%
 
7.80
%
22
   
2.00
%
 
8.00
%
23
   
2.00
%
 
8.00
%
24
   
2.00
%
 
8.00
%
25
   
2.00
%
 
8.00
%
26
   
2.00
%
 
8.00
%
27
   
2.00
%
 
8.00
%
28
   
2.00
%
 
8.00
%
29
   
2.00
%
 
8.00
%
30
   
2.00
%
 
8.00
%



12

--------------------------------------------------------------------------------


 
Accepted and agreed:
         
HSBC BANK USA, NATIONAL
ASSOCIATION
 
HYUNDAI AUTO RECEIVABLES TRUST
2007-A
                By: Wilmington Trust Company,
not in its individual capacity
but solely in its capacity as Owner Trustee
                    By: /s/ Jason Saturno   By: /s/ W. Chris Sponenberg  

--------------------------------------------------------------------------------

Name: Jason Saturno    

--------------------------------------------------------------------------------

Name: W. Chris Sponenberg
  Title: Vice President     Title: Vice President  
Date: September 28, 2007
   
Date: September 28, 2007

 
 
S-1

--------------------------------------------------------------------------------


 